           Case MDL No. 2942 Document 474 Filed 06/05/20 Page 1 of 12



                        BEFORE THE UNITED STATES JUDICIAL
                        PANEL ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 Business Interruption
Protection Insurance Litigation       MDL No. 2942


  INTERESTED PARTY RESPONSE OF PLAINTIFF PROMOTIONAL HEADWEAR
       INTERNATIONAL IN SUPPORT OF MOTION FOR TRANSFER AND
             CONSOLIDATION PURSUANT TO 28 U.S.C. § 1407

       Interested Parties Promotional Headwear International, Blue Springs Dental Care LLC;

Green Hills Dental KC LLC, Highland Dental Clinic LLC, Kearney Dental LLC, and Club 31

Sports Bar & Lounge, LLC (collectively, “The Undersigned Interested Parties”), see Dkt. 326,

respectfully submit this response in partial support of centralization.

                                        INTRODUCTION

       Movants, Respondents, and OTHER Interested Parties already exhibit strong

disagreement regarding the propriety of centralization. Thus far, however, their arguments focus

on whether centralization of every business-interruption case should be consolidated before a

single judge. These Undersigned Interested Parties suggest a moderate defendant-by-defendant

approach in light of the unprecedented number of defendants that a single MDL would likely

involve.

       As of 4 PM CST on June 5, the undersigned count approximately 146 actions contained

in Movants’ schedules or that have been identified as “related cases.” Attempting to group

related insurance companies, however, it appears there are approximately 48 unique insurance

groups. See Appendix A-1. Even with the possibility of multiple tracks to account for each

defendant, consolidating 48 unique defendant-groups before a single judge is neither practicable

nor workable. Moreover, even among defendants there are going to be different policy forms
           Case MDL No. 2942 Document 474 Filed 06/05/20 Page 2 of 12



and different states laws. Not only would this likely overwhelm even the most capable jurist, it

would substantially delay adjudication of these issues for small businesses.

       At the same time, in some instances, numerous class have actions filed against the same

insurer by different plaintiffs’ counsel in different jurisdictions. These cases involve clear

common questions regarding, at minimum, class certification and discovery from the defendants,

and allowing each case to proceed without consolidation would be inefficient, potentially result

in conflicting rulings, and complicate discovery. In contrast, most of the defendant-groups have

been sued (in “related cases” presently disclosed) in fewer than four cases. Of the 48 unique

groups, only six have been named in more than four related cases at the current time. See

Appendix A-1 at 1.

       Given the evolving nature of these disputes, the Undersigned Interested Parties suggest

the Panel take an incremental approach to consolidation. For example, it is premature to

consolidate defendants where the Panel has only been notified of one or few lawsuits against that

defendant, where most of the suits already sit in the same district, or where most of the cases

have been brought by only a few plaintiffs’ counsel. Instead, the Panel should focus on the

defendants who have been subject to multiple lawsuits in multiple jurisdictions by multiple

lawyers, particularly where they involve competing class actions. There appear to be three

defendant-groups that currently meet that criteria:: Hartford Insurance group (27 cases), Lloyds

of London underwriters (16 cases), and the Cincinnati Insurance Group (13 cases)—all of which

are large insurers with multiple class actions pending against them.           The Panel should,

respectfully, consolidate each case into an MDL.

       If consolidated, the question becomes whether to consolidate these defendants’ cases

together or separately.    It is likely inevitable that more groups will become eligible for




                                            2
             Case MDL No. 2942 Document 474 Filed 06/05/20 Page 3 of 12



consolidation as future cases are filed. These Interested Parties, therefore, suggest that three

MDLs be created for the currently qualifying defendants. If and when the number of new cases

against a new defendant-group warrants consolidation, those consolidated set of cases can be

distributed among these three already-created MDLs with the judges overseeing each MDL

establishing multiple tracks and hopefully coordinating with one another where appropriate and

efficient.

        This proposal straddles the line between the “no MDL” and the “one MDL” camps

represented by the present proposals.     The use of multiple MDL judges will allow some

consolidation but prevent creating an unprecedentedly large MDL with 50 or more defendant-

groups. By selecting three judges now, the Panel can efficiently directly any future cases that

warrant consolidation to one of those three judges.

        Although this approach is more cautious than the one proposed by Movants, it ensures

the most efficient resolution of these disputes. Below, these Interested Parties recommend that

the following judges preside over the three MDLs: the Hon. John W. Lungstrum (D. Kan.), Hon.

Matthew F. Kennelly (N.D. Ill.), and the Hon. Timothy J. Savage (E.D. Pa.).

                                         BACKGROUND

        The Undersigned Interested Parties will not repeat much of what has been written by the

other parties. COVID-19 has affected the entire country, will likely involve hundreds if not

thousands of insurance companies as defendants, and impacts nearly every business in the United

States. No single District stands out as the epicenter; all were impacted. Counsel for these

Interested Parties represent over 400 businesses and therefore have a vested interested in seeing

these matters adjudicated efficiently.




                                            3
            Case MDL No. 2942 Document 474 Filed 06/05/20 Page 4 of 12



       Based on an analysis undertaken from the Movants’ schedule and subsequent related

actions noticed by 5 PM CST on June 5, there appear to be 48 distinct insurance-groups named

in the pending cases (when related insurers are grouped together). See Appendix A-1. For most

defendant-groups, however, only one pending case has been related at the present time. For the

first three listed below, there are more than eight cases filed against the same defendant (or a

related entity) with several jurisdictions and counsel involved:

       1.      There are 27 cases against Hartford Mutual insurance Co. (or related entities)

defendants. Of these, 12 class actions are pending in different jurisdictions; even eliminating

cases filed by the same plaintiffs’ counsel, there are nine class cases pending in different

jurisdictions. See Appendix A-2 at 1.

       2.      There are 13 cases against Cincinnati Insurance Co. (or related entities). Of these,

nine cases are class actions filed by different counsel in six different jurisdictions. See Appendix

A-2 at 3.

       3.      There are 10 cases against Lloyd’s of London underwriters, where six are class

actions filed by different plaintiffs’ counsel pending in four different jurisdictions. See Appendix

A-2 at 5.

       For the following list there are more than eight cases pending, but few class actions

brought by different plaintiffs’ counsel or in different jurisdictions:

       4.      There are 16 cases filed against Traveler’s Indemnity Co. (or a related entity), but

five are pending in state court and while there are six class actions, four were filed by the same

plaintiffs’ counsel; there are only three class cases pending in different jurisdictions by different

plaintiffs’ counsel. See Appendix A-2 at 2.




                                               4
            Case MDL No. 2942 Document 474 Filed 06/05/20 Page 5 of 12



       5.        There are eight cases filed against Society Insurance Co., but only five are class

actions and they are only pending in two different jurisdictions (the Northern District of Illinois

and the Eastern District of Wisconsin). Appendix A-1 at 4.

       6.        There are nine cases filed against Liberty Mutual (or a related entity), but only six

are class actions and three involve the same plaintiffs’ counsel and are filed in the same district

(Western District of Washington). See Appendix A-2 at 6.

       7.        Of the presently related cases, the rest of the defendants appear to have four or

fewer cases currently filed against them. See Appendix A-1.

                                            ARGUMENT

       Although consolidation of cases against multiple defendants in a single MDL is

appropriate in certain circumstances, the potential number of defendants here makes it

unmanageable. Recognizing the widespread impact COVID-19 and the future likelihood of

additional related cases, this Panel should not create one MDL, but at least three to oversee the

business-interruption cases that qualify for consolidation—determinations it should make on a

defendant-by-defendant basis. First, and respectfully, it should start by consolidating in three

different MDLs, the cases against Hartford Insurance, Travelers Insurance, and Cincinnati

Insurance. See Appendix A-2. Each group of defendants has a large number of cases filed

against it (27, 16, and 13 respectively) and numerous class actions brought by different plaintiffs’

counsel in different jurisdictions.       They, thus, meet the Panel’s traditional criteria for

consolidation.

       To the extent future suits make cases against other defendants ripe for consolidation, the

Panel can direct those cases to one of these three judges, as appears most efficient. If necessary,




                                               5
            Case MDL No. 2942 Document 474 Filed 06/05/20 Page 6 of 12



and in consultation with these MDL judges, the Panel can create additional MDLs if the number

of defendants/cases becomes overwhelming for these three judges.

       A.      Consolidation on a Defendant-by-Defendant Basis is Appropriate Where
               There Are Multiple, Overlapping Class Actions Brought by Different
               Counsel in Different jurisdictions.

       First, at minimum, consolidation of overlapping class actions against the same insurer (or

related insurers) is appropriate; and, when the class cases are consolidated, it makes sense for the

individual cases against the same defendant to follow suit.           Many plaintiffs seek class

certification of nationwide and/or state-specific subclasses of policyholders. Where several class

actions have been brought against the same (or related) defendants before different judges by

different counsel, consolidation is appropriate to “avoid duplication of discovery, prevent

inconsistent or repetitive pretrial rulings (such as those regarding class certification), and

conserve the resources of the parties, their counsel and the judiciary.” In re Ford Motor Co.

Crown Victoria Police Interceptor Prod. Liab. Litig., 229 F. Supp. 2d 1377, 1378 (J.P.M.L.

2002). Although this Panel does not always consolidate multiple class actions, it typically

declines to do so only where the class actions are brought in the same district, do not have

overlapping class definitions, or involve a small number of plaintiffs’ counsel. See, e.g., In re:

Discover Card Payment Prot. Plan Mktg. & Sales Practices Litig., 764 F. Supp. 2d 1341, 1342–

43 (U.S. Jud. Pan. Mult. Lit. 2011) (consolidating “litigation [that] contains multiple nationwide

putative class actions against the [same or related] defendants” and distinguishing previous

denial where proposed MDL contained “only one action with nationwide class allegations and

four statewide class actions” where three of the actions “were brought by the same counsel.”); In

re Pharmacy Ben. Plan Administrators Pricing Litig., 206 F. Supp. 2d 1362, 1363 (J.P.M.L.

2002) (declining consolidation of five class actions where the “possibility of conflicting class

determination is minimal” because the five cases involve four different defendants and the


                                             6
           Case MDL No. 2942 Document 474 Filed 06/05/20 Page 7 of 12



shared defendant in two cases was filed in the same jurisdiction). In contrast, where “several

competing counsel” are involved, “voluntary cooperation among counsel in different districts [is]

a less workable alternative.” In re: Discover Card Payment Prot. Plan Mktg. & Sales Practices

Litig., 764 F. Supp. 2d at 1342–43.

       Second, although consolidation of multiple class actions against the same insurance

companies is appropriate, it is less appropriate to consolidate all actions against multiple

defendants before a single judge, especially here. As the number of coverage lawsuits increases,

there are potentially hundreds of insurance companies who will become defendants. Even at the

time of this filing, and after attempting to consolidate defendants by related entities, there are at

least 48 defendant-insurers. Consolidating cases against so many defendants in front of a single

court, even if that court uses a multi-track process, would place an enormous burden on that

judge and substantially delay the parties’ path to adjudication. While it will be efficient for one

judge interpret the same or similar policies (even under different states’ laws) against the same

defendant and oversee discovery against that defendant, those efficiencies will be substantially

diminished if the same judge is required to interpret dozens or hundreds of policies against

dozens or hundreds of defendants. Indeed, consolidating so many defendants in front of one

judge here is likely to “prolong pretrial proceedings, because of, inter alia, the possible need for

separate discovery and motion tracks, as well as the need for additional bellwether trials.” In re

CP4 Fuel Pump Mktg., Sales Practices, & Prod. Liab. Litig., 412 F. Supp. 3d 1365, 1367 (U.S.

Jud. Pan. Mult. Lit. 2019). Generally, when this Panel consolidates multiple defendants into a

single MDL it is where “similar alleged conspiracies involve overlapping defendants [or] arise

from the same government investigation.” In re Generic Digoxin & Doxycycline Antitrust Litig.,

222 F. Supp. 3d 1341, 1344 (U.S. Jud. Pan. Mult. Lit. 2017); see also In re Proton-Pump




                                              7
            Case MDL No. 2942 Document 474 Filed 06/05/20 Page 8 of 12



Inhibitor Prod. Liab. Litig. (No. II), 261 F. Supp. 3d 1351, 1355 (U.S. Jud. Pan. Mult. Lit. 2017)

(or, in so-called “mixed use” cases where the plaintiff used more than one defendant’s allegedly

defective product). That is not the case here.

        One could envision that there may be third-party discovery, directed at industry

organizations, common to the various defendants, but that is generally “insufficient to justify

industry-wide centralization.” In re: Prescription Drug Co-Pay Subsidy Antitrust Litig., 883 F.

Supp. 2d 1334, 1335 (U.S. Jud. Pan. Mult. Lit. 2012).

       At the same time, there will inevitably be future lawsuits that come before the Panel,

including lawsuits against the same defendants. If consolidation became appropriate for all 48

defendants presently identified, creating 48 MDLs would not be efficient. Thus, although

atypical, consolidation among some defendants may become appropriate in the future. As the

MDL judge familiarizes itself with the relevant states laws, some efficiencies will necessarily be

gained when the judge is asked to interpret new policies, even if the terms are different, provided

the judge is not swamped with too many different defendants. By creating three MDLs, the

Panel can direct new cases to those three judges as appropriate and based on the similarity of the

policies as between those three judges.

       Moreover, creating three MDLs, instead of dozens, would more readily facilitate

coordination between the judges on issues like bellwether selection, states laws, etc.. The Panel

is, thus, encouraged to select judges who express a willingness to coordinate with one another

where appropriate.

       B.      Identification of Cases Suitable for Coordination and Selection of MDL
               Courts.

       Having laid out the general framework for consolidation, the undersigned now apply it to

the pending cases.    The Undersigned Interested Parties presently suggest cases against the



                                             8
           Case MDL No. 2942 Document 474 Filed 06/05/20 Page 9 of 12



following entities be consolidated into three MDLs: Hartford Insurance, Cincinnati Insurance,

and Lloyd’s of London Underwriters. See Appendix A-2 at 1, 3, 5.

       There are many capable jurists being proposed by the Movants and other Interested

Parties supporting consolidation. “No one district stands out as the geographic focal point.” In

re: Takata Airbag Prod. Liab. Litig., 84 F. Supp. 3d 1371, 1372–73 (U.S. Jud. Pan. Mult. Lit.

2015). COVID-19 affected businesses across the entire country and lawsuits will inevitably

involve all 50 states’ laws. Moreover, given that some plaintiffs’ counsel have filed multiple

nationwide class cases against the same defendants (see, e.g. Appendix A-2), the number of

cases pending in any given district should be given little weight.          Rather, of paramount

importance is steering the litigation to capable jurists, particularly those with MDL experience.

       The Undersigned Interested Parties, therefore, suggest the following judges receive

transfer of the three groups of cases:

       First, the Lloyd’s of London underwriters’ cases should be consolidated in the Northern

District of Illinois. There are already other cases against other defendants pending in that

District, and as others have persuasively argued the Hon. Matthew Kennelly is an experienced

and capable jurist with a proven track record of steering complex MDLs to resolution.

       Second, the Cincinnati Insurance Co. cases should be consolidated in the District of

Kansas. Presently, there are only three MDLs in Kansas. A case against Cincinnati is currently

pending there in front of the Hon. Julie Robinson, Chief Judge.            Judge Robinson is an

experienced jurist who could very capably steer this litigation. It is true, however, that she was

only recently assigned an MDL by this Panel that remains in its nascent stages. See MDL No.

2887. If disqualifying, these Interested Parties suggest the Cincinnati cases be assigned to her

colleague the Hon. John W. Lungstrum. Judge Lungstrum is wrapping up MDL No. 2591 (In




                                             9
           Case MDL No. 2942 Document 474 Filed 06/05/20 Page 10 of 12



re Syngenta), where he steered the MDL and satellite litigation involving certified class actions

and over 75,000 individual cases to resolution in less than four years following a class trial that

resulted in a jury verdict; only a few tag-along actions remain. He has also demonstrably steered

prior complex MDLs to conclusion, where one of those cases (Urethane) also resulted in a class

trial that was affirmed on appeal (MDL Nos. 1616, 2138).            He has a proven history of

coordinating MDLs and complex litigation with other judges, which will undoubtedly be

necessary here given the likelihood that many cases will be filed in state court. In Syngenta, he

coordinated closely with two judges whose cases were not subsumed into the MDL, and in

another series of complex cases (resulting in settlements totaling over $5.1 billion) he and two

other federal judges closely coordinated their actions. See Appendix 3. Relevant to the present

dispute, Judge Lungstrum is also a former contracts professor.

        Third, the Hartford cases should be consolidated in the Eastern District of

Pennsylvania before the Hon. Timothy Savage. As others have noted, Judge Savage is an

experienced and capable judge, and while perhaps does not have prior MDL experience, seems

quite able to steer the litigation.

        Alternatively, if one of these judges is unavailable, the Western District of Missouri

would also be a good forum for the reasons laid out in ECF 441 by Interested Party GSD Lenexa

LLC et al. They suggest the Hon. Stephen Bough, who has overseen multiple complex cases

and is a capable and experienced jurist.

                                           CONCLUSION

        For the reasons stated herein, These Interested Parties request consolidation of the three

defendant-groups into three MDLs and before the jurists identified above.




                                             10
         Case MDL No. 2942 Document 474 Filed 06/05/20 Page 11 of 12



Dated: June 5, 2020                      By:     /s/ Patrick J. Stueve
                                         Patrick J. Stueve
                                         STUEVE SIEGEL HANSON LLP
                                         460 Nichols Road, Suite 200
                                         Kansas City, Missouri 64112
                                         Tel.: 816-714-7100
                                         Fax: 816-714-7101
                                         siegel@stuevesiegel.com

                                         Counsel for Promotional Headwear
                                         Interested Parties




                                  11
          Case MDL No. 2942 Document 474 Filed 06/05/20 Page 12 of 12



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was filed

on June 5, 2020 via the electronic filing system of the United States Judicial Panel on

Multidistrict Litigation, which will automatically serve all counsel of record.


                                                  By: /s/ Patrick J. Stueve
                                                      Patrick J. Stueve
                                                       STUEVE SIEGEL HANSON LLP
                                                      460 Nichols Road, Suite 200
                                                      Kansas City, Missouri 64112
                                                      Tel.: 816-714-7100
                                                      Fax: 816-714-7101
                                                      siegel@stuevesiegel.com

                                                      Counsel for Promotional Headwear
                                                      Interested Parties




                                             12
